Citation Nr: 1455272	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-06 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran's VA claims file has since been transferred to the RO in Atlanta, Georgia.

The issue of entitlement to service connection for ischemic heart disease secondary to Agent Orange exposure was raised by the Veteran in several documents on VBMS (July 2013, and September 2014) as such, the issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for PTSD.  Service connection for PTSD generally requires: (1) a current medical diagnosis of PTSD, (2) credible supporting evidence that the claimed in-service stressor actually occurred, and (3) medical evidence establishing a nexus between the claimed in-service stressor and the current symptomatology of PTSD.  See 38 C.F.R. § 3.304(f) (2014); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997), and Pentecost v. Principi, 16 Vet. App. 124, 129 (2002).  Prior to July 13, 2010, a claimed non-combat stressor was required to be verified, and it was determined that the evidence of record, including the Veteran's uncorroborated assertions, was insufficient to verify a non-combat stressor.  See Cohen; see also Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

Effective July 13, 2010, 38 C.F.R. §3.304(f) was amended to add a new paragraph, §3.304(f)(3), which reads as follows:

If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

In conjunction with the Veteran's claim, he was afforded a VA psychiatric examination in September 2011.  At that time, the Veteran reported that he witnessed the violent death of two friends in close proximity.  The examiner noted that this event met Criterion A to support a diagnosis of PTSD, and that the stressor was related to the Veteran's fear of hostile military or terrorist activity.  Ultimately, the examiner determined that, in the aggregate, the criteria for a PTSD diagnosis had not been met, though a subclinical diagnosis of PTSD was provided.  The Veteran was, however, diagnosed with major depressive disorder.  The examiner failed to address whether the major depressive disorder either began during or was otherwise caused by the Veteran's military service.

However, a private report, authored in July 2014, noted that the Veteran worked with snipers in a free fire zone while in Vietnam.  Following the interview, the Veteran was diagnosed with PTSD based, in part, on the re-experiencing of in-service events.  However, there is no showing that this report was authored by  a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, and therefore it cannot provide the lone basis for a grant of service connection under the revised regulations.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA psychiatric examination with a VA psychiatrist or psychologist.  The Veteran's claims file should be provided, and a complete rationale should be provided for any opinion expressed.  Specifically, the examiner should determine whether the Veteran meets the DSM criteria for PTSD, specifically explaining why or why not.  

If the examiner concludes that the Veteran meets the criteria for PTSD, the examiner should determine whether such a diagnosis is based on fear of hostile military or terrorist activity, meaning that during service the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

If the examiner concludes that the Veteran does not have PTSD as a result of his Vietnam service.  The examiner should indicate whether it is at least as likely as not (50 percent or greater) that the Veteran has an acquired psychiatric disability, other than PTSD, as a result of his military service.
In so doing, the examiner should review and discuss, as appropriate, the opinions of the 2011 VA examiner and the private psychiatrist in July  2014.

2. Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



